Citation Nr: 0926946	
Decision Date: 07/20/09    Archive Date: 07/30/09

DOCKET NO.  08-16 487A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to a compensable initial rating for bilateral 
hearing loss.



REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs



ATTORNEY FOR THE BOARD

Evan Deichert, Associate Counsel




INTRODUCTION

The Veteran had active service from January 1944 to November 
1945.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an October 2007 decision by the 
Department of Veterans Affairs (VA) Providence, Rhode Island, 
Regional Office (RO).  The case later came under the 
jurisdiction of the RO in St. Petersburg, Florida.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The average puretone threshold in decibels in an 
authorized audiological evaluation in July 2007 was 45 in the 
right ear and 45 in the left.  Speech recognition scores 
using the Maryland CNC word lists were 92 percent in the 
right ear and 90 percent in the left ear.

2.  The average puretone threshold in decibels in an 
authorized audiological evaluation in March 2008 was 51 in 
the right ear and 51 in the left ear.  Speech recognition 
scores using the Maryland CNC word lists were 96 percent in 
the right ear and 96 percent in the left ear.  


CONCLUSION OF LAW

The criteria for a compensable initial rating for bilateral 
hearing loss have not been met.  38 U.S.C.A. § 1155; 
38 C.F.R. §§ 3.321, 4.85, 4.86 Diagnostic Code 6100 (2008).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability ratings are determined by applying a schedule of 
ratings based on average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must 
be viewed in relation to its history, and the limitation of 
activity imposed by the disabling condition should be 
emphasized. 38 C.F.R. § 4.1 (2008).  Where there is a 
question as to which of two disability evaluations shall be 
applied, the higher evaluation is to be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is 
assigned. 38 C.F.R. § 4.7 (2008).  Also, examination reports 
are to be interpreted in light of the whole recorded history, 
and each disability must be considered from the point of view 
of the appellant working or seeking work.  38 C.F.R. § 4.2 
(2008).  

Claims for increased ratings for hearing loss are governed by 
a schedule outlined in 38 C.F.R. § 4.85.  The Board 
undertakes a mechanical application of the rating schedule to 
the numeric designations assigned after audiometric 
evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).  Examinations are conducted using the 
controlled speech discrimination tests in conjunction with 
the results of the puretone audiometry test.  See 38 C.F.R. 
§ 4.85.  

The results are then analyzed using tables contained in 
38 C.F.R. § 4.85, Diagnostic Code 6100.  "Puretone threshold 
average," as used in Tables VI and VIa, is the sum of the 
puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, 
divided by four.  This average is used in all cases to 
determine the Roman numeral designation for hearing 
impairment from Table VI or VIa.  The appropriate rating is 
then determined by finding the intersection point for the two 
Roman numeral designations using Table VII.   

For exceptional patterns of hearing impairment, 38 C.F.R. 
§ 4.86 provides:

(a) When the puretone threshold at each of the 
four specified frequencies (1000, 2000, 3000, and 
4000 Hertz) is 55 decibels or more, the rating 
specialist will determine the Roman numeral 
designation for hearing impairment from either 
Table VI or Table VIa, whichever results in the 
higher numeral. Each ear will be evaluated 
separately.
(b) When the puretone threshold is 30 decibels or 
less at 1000 Hertz, and 70 decibels or more at 
2000 Hertz, the rating specialist will determine 
the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, 
whichever results in the higher numeral. That 
numeral will then be elevated to the next higher 
Roman numeral. Each ear will be evaluated 
separately.

In a July 2007 VA examination, puretone thresholds, in 
decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
25
15
50
90
45
LEFT
25
20
65
70
45

The average puretone threshold in both ears was thus 45.  
Speech recognition ability of 92 percent in the right ear and 
of 90 in the left ear was recorded.  

On a VA evaluation performed in March 2008, puretone 
thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
30
30
55
90
51.25
LEFT
30
30
70
75
51.25

The average puretone threshold in both ears was thus 51.  
Speech recognition ability of 96 percent in both the right 
and left ears was noted.  

The speech recognition scores demonstrated during the July 
2007 VA examination are the most severe findings.  Under 
Table VI contained in Diagnostic Code 6100, the right ear 
average pure tone thresholds and speech recognition scores 
correspond to Level I, and the scores for the left ear 
correspond to Level II.  

The intersection point for these Levels under Table VII shows 
that the hearing loss does not exceed the levels contemplated 
for the noncompensable rating which the RO assigned.  In 
addition, an exceptional pattern of hearing loss which would 
warrant evaluation under 38 C.F.R. § 4.86 is not shown.  
Accordingly, the Board concludes that the schedular criteria 
for a compensable disability rating for bilateral hearing 
loss are not met.

The Board notes that in exceptional cases where evaluations 
provided by the rating schedule are found to be inadequate, 
an extra-schedular evaluation may be assigned which is 
commensurate with the veteran's average earning capacity 
impairment due to the service-connected disorder.  38 C.F.R. 
§ 3.321(b).  However, the Board believes that the regular 
schedular standards applied in the current case adequately 
describe and provide for the veteran's symptoms and 
disability level.  The record does not reflect a disability 
picture that is so exceptional or unusual that the normal 
provisions of the rating schedule would not adequately 
compensate the veteran for his service-connected disability.  
In this regard, while the Veteran apparently has not worked 
in over two decades (since 1982), he has never connected his 
unemployment to his hearing loss.  Likewise, there is no 
showing that hearing loss has required any hospitalizations.  
The Board finds that the Veteran's hearing loss does not 
warrant an extra-schedular evaluation.  

Finally, the Veterans Claims Assistance Act of 2000 (VCAA) 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as amended), 3.326(a) 
(2008).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in July 2007, prior to the initial 
RO decision in this matter.  The letter informed the Veteran 
of what evidence was required to substantiate the claim and 
of his and VA's respective duties for obtaining evidence.  
This letter also satisfied the requirements outlined in the 
Dingess decision.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006) (holding that the notice requirement of the VCAA 
applies to all five elements of a service connection claim).  
Further, since the original claim was for service connection, 
which was granted, and the Veteran is now appealing the 
downstream issue of the initial rating that was assigned, the 
Veteran's original claim was substantiated.  Therefore, 
additional VCAA  notice is not required, and any defect in 
the notice is not prejudicial.  Hartman v. Nicholson, 483 
F.3d 1131 (Fed. Cir. 2007), Dunlop v. Nicholson, 21 Vet. App. 
112 (2007).  

Next, VA has a duty to assist the Veteran in the development 
of his claim.  This duty includes assisting him in the 
procurement of pertinent medical records and providing an 
examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  In this case, the RO has obtained the Veteran's 
service treatment records and his post-service VA treatment 
records.  The Veteran has been afforded two VA audio 
examinations.  Both VA examiners also made findings as to the 
impact that the Veteran's hearing loss has on his daily life.  

The Board notes that the evidence already of record is 
adequate to allow resolution of the appeal.  Hence, no 
further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The Board finds that all necessary development has 
been accomplished, and appellate review does not therefore 
result in prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

ORDER

A compensable initial rating for bilateral hearing loss is 
denied.  



____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


